DETAILED ACTION
Response to Amendment
Applicant’s amendment filed on December 2, 2020 has been entered. Applicant amends claims 1, 7 and 11 and adds claims 17 and 18. Claims 1-3, 5, 7, 9, 11-13 and 15-18 remain pending.
	
Response to Arguments
Applicants’ arguments with respect to the 35 U.S.C. 103(a) rejection(s) for claims 1, 7, 11 and 16 have been considered but are moot in view of the new ground(s) of rejection.  Detailed response is given in the rejections for the respective claims below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. 2015/0341445 to Nikolov et al. (“Nikolov”) and further in view of U.S. Pub. 2008/0104682 to Emerson (“Emerson”).
Regarding claim 1 (currently amended), Nikolov discloses an apparatus comprising: 

a memory storing machine readable instructions (the on-premise platform 120 of Fig. 1 comprises a computer system such as the computer system 600 depicted in Fig. 6 which, in turn, comprises storage device 610 and RAM 615 which store machine readable instructions) that when executed by the processor cause the processor to: 
receive, at an on-premise location and from a cloud environment, instructions to perform an operation (Nikolov, Figs. 1 and 3 and [0030]/lines 14-16: at step 360, a response is forwarded by the connectivity agent 155 running on the cloud platform 110 to the requested hybrid application running on the on-premise platform 120 in the cloud application runtime 132), wherein 
the instructions to perform the operation on the content are previously received at the cloud environment (Nikolov, Fig. 3: at step 330, the request from the hybrid application running on the on-premise platform is forwarded to a resource to be consumed on the cloud platform), and  
the instructions to perform the operation are forwarded from the cloud environment to the on-premise location (Nikolov, Fig. 3: at step 360, a response is forwarded by the connectivity agent 155 running on the cloud platform 110 to the requested hybrid application running on the on-premise platform 120 in the cloud application runtime); and 
perform, at the on-premise location and based on the received instructions to perform the operation, the operation using the on-premise resource (Nikolow, Fig. 3 and 
Nikolov provides examples of on-premise resources that may be requested from applications running on the cloud platform such as backend systems, storages and applications (Nikolov, [0028]/lines 10-13) but is silent about routing instructions to be executed at the on-premise location.
However, Emerson describes a system and method supporting pull-printing (Emerson, Figs. 1a and 4) as well as push-scanning (Emerson, Figs.5, 6 and [0050]-[0054]).
Pull-printing and push-scanning being common printing techniques, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have implemented pull-printing and push-scanning, as taught by Emerson, in Nikolov’s hybrid software delivery model system to make pull-printing available in Nikolov’s system so that a user of the system may be able to advantageously use pull-printing.
Considering Emerson’s printing system depicted in Fig. 1a, pull-printing would be implemented by ensuring that devices corresponding to Emerson’s MFP 106 and computing device 102 would be available in Nikolov’s printing system. A user of the MFP 106, using the operating panel of the MFP 106, would then pull print a document stored in the memory of the computing device 102. Additionally, the document stored in the memory of the computing device could have been the result of a scanning operation (Emerson, Fig. 5 and [0049]-[0050]). Furthermore, it would also be obvious to place the devices corresponding to Emerson’s MFPs 106 and computing device 102 on-premise 
With respective to the specific claim details, Nikolov in combination with Emerson and Senoy further disclose:
determining, at the on-premise location, whether the instructions to perform the operation on the content include capture and route instructions; and 
in response to a determination, at the on-premise location, that the instructions to perform the operation on the content include the capture and route instructions (Emerson, Figs. 5-6 and [0049]-[0050]: the push scanning functionality discussed by Emerson is a capture and route operation; the determining is implicit in order to identify and execute a capture and route operation),
receiving a scanned version of the content (Emerson, Fig. 6: at step 606, an electronic version of the content is obtained), 

routing the scanned version of the content to a further on-premise storage (Emerson, Fig. 6: at steps 610 and 612, the content is pushed to a content destination; as discussed above, in the case of sensitive documents, it would be obvious for the content destination to be on-premise for increased security); and
determine, with respect to the on-premise location, based on analysis of another set of policies, whether to operate independently of the cloud environment, and 
in response to a determination, with respect to the on-premise location, to operate independently of the cloud environment, operate the on-premise resource independently of the cloud environment (Nikolov, [0001], [0004]: on-premise, cloud and hybrid delivery models are discussed;  companies would make a determination as to whether to use the on-premise delivery model according to their requirement, or “their policies”).
Regarding claim 2 (dependent on claim 1, previously presented), Nikolov and Emerson disclose
determining, at the on-premise location, whether the instructions to perform the operation on the content include pull-print instructions (it is implicit that the instruction received at a cloud connector at step 320 of Nikolov’s Fig. 3 would be properly interpreted as a scanning or pull-printing instruction and executed accordingly); and 
in response to a determination, at the on-premise location, that the instructions to perform the operation on the content include the pull-print instructions, 

forwarding, upon receipt of a request from a printing device at the on-premise location, the stored content from the on-premise storage to the printing device (Emerson, Fig. 3: the content to be printed is retrieved by the printer 302 from an on-premise storage and printed at step 410).
Claim 17 (dependent on claim 1, new) is directed at a non-transitory computer readable medium having stored thereon machine readable instructions to provide content management, the machine readable instructions, when executed, cause a processor to execute the method of claim 1. Nikolov, and Emerson disclose such a non-transitory computer readable medium (for example, the RAM 615 or storage 610 of Nikolov’s Fig. 6) and the claim is further rejected on grounds similar to those used to reject claim 1. 

Claims 3, 5, 7, 9, 11-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nikolov and Emerson and further in view of U.S. Pat. 8,681,352 to Shenoy et al. (“Shenoy”).
Regarding claim 3 (dependent on claim 2, original) and claim 5 (dependent on claim 1, previously presented), Nikolov and Emerson are silent about the operations on the content being performed by a processor of an appliance provided at the on-premise location including the on-premise resource.

Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have implemented any of the miscellaneous on-premise devices and storages in Nikolov and Emerson’s printing system as appliances because an appliance is generally easier to manage than a regular server or host computer. 
Regarding claim 7 (currently amended), Nikolov discloses a method for content management (Nikolov, Fig. 3 and [0015]/lines 12-16: a document service is one of the cloud services supported), the method comprising: 
receiving, at an on-premise location and from a cloud environment, instructions to perform an operation on content (Nikolov, Figs. 1 and 3 and [0029]/lines 6-8: at step 320, the cloud connector 145 installed on the on-premise platform 120 receives a request forwarded by the connectivity agent 155 installed on the cloud platform 110), wherein 
the instructions to perform the operation on the content are previously received at the cloud environment (Nikolov, Fig. 3 and [0028]/lines 3-5: at step 310, an instruction to consume a resource of an on-premise platform is received at the connectivity agent 155 installed at the cloud platform 110 from a hybrid application running on the on-premise platform 120) and further evaluated at the cloud environment to determine, based on a plurality of policies associated with the instructions to perform the operation on the content, whether to perform the operation using a cloud-based resource or whether to perform the operation using an on-premise resource that is at the on-premise location 
in response to a determination, at the cloud environment, that the operation is to be performed using the on-premise resource, the instructions to perform the operation on the content are forwarded from the cloud environment to the on-premise location (Nikolov, Fig. 3: at step 360, a response is forwarded by the connectivity agent 155 running on the cloud platform 110 to the requested hybrid application running on the on-premise platform 120 in the cloud application runtime); and 
performing, at the on-premise location, based on the received instructions to perform the operation on the content, the operation on the content using the on-premise resource (Nikolov, Fig. 3 and [0041]/lines 1-10: at 330, the request is forwarded to a resource on the on-premise platform and a response is received from the resource – it is implicit that the response reflects the result of performing the request).
Nikolov provides examples of on-premise resources that may be requested from applications running on the cloud platform such as backend systems, storages and applications (Nikolov, [0028]/lines 10-13) but is silent about pull-printing.

Pull-printing and push-scanning being common printing techniques, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have implemented pull-printing and push-scanning, as taught by Emerson, in Nikolov’s hybrid software delivery model system to make pull-printing available in Nikolov’s system so that a user of the system may be able to advantageously use pull-printing.
Considering Emerson’s printing system depicted in Fig. 1a, pull-printing would be implemented by ensuring that devices corresponding to Emerson’s MFP 106 and computing device 102 would be available in Nikolov’s printing system. A user of the MFP 106, using the operating panel of the MFP 106, would then pull print a document stored in the memory of the computing device 102. Additionally, the document stored in the memory of the computing device could have been the result of a scanning operation (Emerson, Fig. 5 and [0049]-[0050]). Furthermore, it would also be obvious to place the devices corresponding to Emerson’s MFPs 106 and computing device 102 on-premise to address security requirements with respect to the content of the documents in case such content is of a sensitive nature that requires particular attention (Nikolov, [0012]/lines 14-20). Such an implementation would allow an on-premise user to scan a document, to store that document on-premise in the memory of Emerson’s computing device 102 or any other on-premise document repository and to later walk to MPF 106 and pull-print that document. Specifically, considering Emerson’s system configurations as depicted in Figs. 1a an 5 in a common scenario the client computer 504 initiating the 
With respective to the specific claim details, Nikolov in combination with Emerson disclose:
determining, at the on-premise location, whether the instructions to perform the operation on the content include pull-print instructions (it is implicit that the instruction received at a cloud connector at step 320 of Nikolov’s Fig. 3 would be properly interpreted as a scanning or pull-printing instruction and executed accordingly); and 
in response to a determination, at the on-premise location, that the instructions to perform the operation on the content include the pull-print instructions, 
storing the content at the on-premise resource that includes an on-premise storage instead of at a cloud-based storage (Emerson, Figs. 5, 6 and [0049]-[0054]: the electronic copy of the scanned document is stored on-premise in the memory of the client computer 50 or content repository 506), and 
forwarding, upon receipt of a request from a printing device at the on-premise location, the stored content from the on-premise storage to the printing device (Emerson, Fig. 3: the content to be printed is retrieved by the printer 302 from an on-premise storage and printed at step 410),
wherein the printing device forwards the request upon receipt of an authorization from the cloud environment, and wherein the authorization from the cloud environment is received, based on performance of a login from the printing device at the on-premise 
Nikolov and Emerson are silent about the operations on the content being performed by a processor of an appliance provided at the on-premise location including the on-premise resource.
However, Shenoy describes that a print server can be implemented as an appliance (Shenoy, column 4/lines 57-60).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have implemented any of the miscellaneous on-premise devices and storages in Nikolov and Emerson’s printing system as appliances because an appliance is generally easier to manage than a regular server or host computer. 
Regarding claim 9 (dependent on claim 7, previously presented), Nikolov, Emerson and Shenoy disclose 
determining, at the on-premise location, whether the instructions to perform the operation on the content include capture and route instructions; and 
in response to a determination, at the on-premise location, that the instructions to perform the operation on the content include the capture and route instructions (Emerson, Figs. 5-6 and [0049]-[0050]: the push scanning functionality discussed by 
receiving a scanned version of the content (Emerson, Fig. 6: at step 606, an electronic version of the content is obtained), 
storing the scanned version of the content at the on-premise resource that includes the on-premise storage (as discussed above, the push-print and pull scan operations are executed on-premise), and 
routing the scanned version of the content to a further on-premise storage (Emerson, Fig. 6: at steps 610 and 612, the content is pushed to a content destination; as discussed above, in the case of sensitive documents, it would be obvious for the content destination to be on-premise for increased security).
Claim 11 (previously presented) and claim 12 (dependent on claim 11, previously presented) are directed at a non-transitory computer readable medium having stored thereon machine readable instructions to provide content management, the machine readable instructions, when executed, cause a processor to execute the method of claim 7. Nikolov, Emerson and Shenoy disclose such a non-transitory computer readable medium (for example, the RAM 615 or storage 610 of Nikolov’s Fig. 6) and the claim is further rejected on grounds similar to those used to reject claim 7.
Claim 13 (dependent on claim 12, original) and claim 15 (dependent on claim 11, previously presented) are directed at a non-transitory computer readable medium having stored thereon machine readable instructions to provide content management, the machine readable instructions, when executed, cause a processor execute the method of claims 3 and 5, respectively.  Nikolov, Emerson and Shenoy disclose such a . 

Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nikolov and Emerson as applied to claim 1 above, and further in view of U.S. Pat. 8,947,696 to Uyttendale (“Uyttendale”), U.S. Pat. 6,378,070 to Chan at al. (“Chan”) and U.S. Pat. 8,051,487 to Huang et al. (“Huang”).
Regarding claims 16 (dependent on claim 1, new) and claim 18 (dependent on claim 1, new), Nikolov and Emerson discuss that the on-premise model has the advantage of being more secure (Nikolov, [0001]/lines 9-13) but are silent about off-premise printing and whether to allow or disallow off-premise printing based on a keyword.
However, Uyttendale discusses routing of print jobs to remote print service providers (Uyttendale, Fig. 1 and column 3/lines 55-60).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have incorporates the ability of routing print jobs to remote print service providers, as discussed by Uyttendale, in Nikolov and Emerson’s printing system to enable Nikolov and Emerson’s printing system to take advantage of advanced printing capabilities such remote print service providers might offer.
Chan discloses increasing security by printing sensitive documents only on local printers (Chan, column 1/lines 60-61).

Huang describes identifying whether a document contains sensitive information by keyword matching (Huang, column 6/lines 42-45).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have determined whether a document to be printed were sensitive or not in Nikolov, Emerson, Uyttendale and Chan’s printing system by printing using keyword matching, as taught by Huang, because Huang method is one of the methods that might be successfully applied for that purpose. 

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL F PAYER whose telephone number is (571)270-7302.  The examiner can normally be reached on 7:00 - 4:00 Mon & Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL F PAYER/Primary Examiner, Art Unit 2674